In an action to foreclose a mechanic’s lien, the owner appeals from a judgment in favor of the contractor for the balance due for labor and materials furnished in repairing a boiler upon the order of the lessee. The lease provided that the owner was to repair same; and it was undisputed that he told the lessee to have respondent do some work on the boiler at his (the owner’s) expense, that he saw some of respondent’s men at work, without objection, that he subsequently permitted the lessee to deduct the entire charge from the rent, and that the contractor was not paid therefor. Judgment unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.